Citation Nr: 0523940	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



REMAND

The veteran served on active duty from March 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, among other things, denied the 
benefit sought on appeal.  

The veteran requested a hearing before the Board in his VA 
Form 9, Appeal to Board of Veterans' Appeals, submitted in 
February 2004.  The requested hearing was scheduled to be 
held in Washington, D.C. in June 2005.  Upon receipt of the 
notice for the hearing, the veteran advised the Board that he 
had made a mistake in choosing to have his hearing held in 
Washington and requested that a hearing be scheduled to be 
held in Newark.

The veteran's request for a hearing was timely filed, as was 
his request to have the hearing scheduled in Newark.  As 
such, in an effort to fully assist this veteran in the 
development of his appeal, this matter must be remanded to 
the RO so that a hearing may be scheduled at the local 
office.

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action: 

Schedule the veteran for a hearing before 
the Board to be held at the local office.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


